DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozanich (US 2015/0167702) in view of Suzuki (US 3,708,032).
Re 1, Ozanich discloses: a ram air turbine (paragraph [0019]) assembly comprising: a ram air turbine including an actuator (paragraphs [0016], [0018], and [0019] describe actuator assemblies and actuators, paragraph [0019] explicitly discloses using actuator within ram air turbine); an axially movable lock bolt (fig 5, expanded diameter portion of 64 defining 68 or 42) configured to actuate movement of the connected actuator; and a locking assembly (82) arranged, in use, in proximity to an axially moveable member (smaller diameter portion of 64 defining 86 or 64) in axially movable engagement with the lock bolt (paragraph [0023] describes 64 and 42 capable of tandem axial movement), the locking assembly comprising: a bias member (fig 5 illustrates spring disposed around 84); and a plunger (84) having a plunger tip.
Ozanich does not disclose: the locking assembly including a solenoid assembly, and thus Ozanich does not disclose: a solenoid assembly arranged, in use, in proximity to the axially moveable member, the solenoid assembly comprising: a solenoid; a solenoid bias member; and a solenoid plunger having a plunger tip; wherein when the solenoid is in a de-energized state, the solenoid bias member is expanded to cause the plunger tip to be in locking engagement with the axially moveable member, and when the solenoid is in an energized state the solenoid causes the solenoid bias member to cause the solenoid plunger to move radially with respect to the axial movement of the lock bolt to bring the plunger tip out of locking engagement with the axially moveable member, and wherein the solenoid plunger is located entirely at one end of the solenoid bias member.
Suzuki teaches: a solenoid assembly (fig 1, 6/9/10/11; see also, fig 3) arranged, in use, in proximity to the axially moveable member (fig 1, 5; fig 3, 22), the solenoid assembly comprising: a solenoid (10; column 3, line 48); a solenoid bias member (11); and a solenoid plunger (9/6) having a plunger tip (6); wherein when the solenoid is in a de-energized state, the solenoid bias member is expanded to cause the plunger tip to be in locking engagement with the axially moveable member, and when the solenoid is in an energized state the solenoid causes the solenoid bias member to cause the solenoid plunger to move radially with respect to the axial movement of the lock bolt to bring the plunger tip out of locking engagement with the axially moveable member (column 3, lines 45-60), and wherein the solenoid plunger is located entirely at one end of the solenoid bias member (solenoid assembly of Suzuki is identical to solenoid assembly disclosed by instant application and thus limitations related to solenoid assembly disclosed by Suzuki in same way as instant application).
Broadly, it has been held that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In the instant case, one of ordinary skill in the art recognizes the locking mechanism (82) of Ozanich as a manually actuated mechanism while the disclosed locking mechanism of Suzuki is an automatic locking mechanism through the use of the solenoid. One of ordinary skill in the art is reasonably motivated to consider replacing the manually operated locking mechanism of Ozanich with a known automatic locking mechanism. Furthermore, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: simple substitution of one known element for another to obtain predictable results. In the instant case, the prior art Ozanich contained a device which differed from the claimed device by the substitution of a known locking mechanism. One of ordinary skill in the art could have substituted the known locking mechanism of Suzuki for the locking mechanism of Ozanich to achieve the predictable results of automating the manually operated locking mechanism of Ozanich.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the known automatic locking mechanism of Suzuki for the manual locking mechanism of Ozanich, and thus to have provided Ozanich with: a solenoid assembly arranged, in use, in proximity to the axially moveable member, the solenoid assembly comprising: a solenoid; a solenoid bias member; and a solenoid plunger having a plunger tip; wherein when the solenoid is in a de-energized state, the solenoid bias member is expanded to cause the plunger tip to be in locking engagement with the axially moveable member, and when the solenoid is in an energized state the solenoid causes the solenoid bias member to cause the solenoid plunger to move radially with respect to the axial movement of the lock bolt to bring the plunger tip out of locking engagement with the axially moveable member, and wherein the solenoid plunger is located entirely at one end of the solenoid bias member, as taught by Suzuki, for the purpose of replacing the manually operated locking mechanism of Ozanich with an automated locking mechanism, and because it is no more than the simple substitution of one known element for another to achieve predictable results.  See MPEP 2143(B).
Re 2, Ozanich further discloses: wherein said axially moveable member comprises a piston (paragraph [0022]) in moveable engagement with the lock bolt.
Re 3, the resulting combination of Ozanich in view of Suzuki discloses: wherein the solenoid bias member comprises a spring (Ozanich, fig 5 already illustrates the use of a spring in locking assembly; Suzuki, 11 is a spring).
Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.
Re 1, Applicant argues: that Ozanich is specifically related to an actuator for a landing gear, and there is no indication that this mechanism would be at all relevant to a RAT actuator in flight; the skilled person would not, therefore, even consider the arrangement of Ozanich when considering a RAT actuator assembly and when considering how to lock/release the lock bolt in a simpler, more compact manner than the known linkage mechanism; that the linkage mechanisms of existing RAT assemblies would work better than a manual lockout mechanism such as taught in Ozanich.
In response to Applicant’s arguments, paragraphs [0016], [0018], and [0019] of Ozanich indicate that the disclosure of Ozanich is related to actuator assemblies, while paragraph [0019] explicitly contemplates utilizing the actuator assembly with a Ram Air Turbine. Therefore, Applicant’s arguments that Ozanich is not related to a RAT actuator assembly are not persuasive.
Re 1, Applicant argues: that a skilled person would not look to Suzuki because Suzuki is concerned with a very different field; Suzuki is specifically concerned with locking devices for steering shafts of a motor vehicle; a locking bolt is, during use of the vehicle, biased and secured in a retracted state relative to the steering shaft, by the position of the vehicle ignition key; when the vehicle is not being driven and the key is withdrawn, the locking bolt is released and engages with the steering shaft; Suzuki is specifically concerned with preventing accidental locking of the steering shaft of a motor vehicle in the unlikely event that an ignition key of the vehicle, inserted and kept in a drive position (so keeping the locking bolt of the steering shaft retracted for driving of the vehicle) might be accidentally rotated to a stop position and withdrawn during driving causing the steering shaft to be accidentally locked; Suzuki solves this problem by having the release mechanism responsive to movement of the vehicle; the operating of the locking mechanism and its release is, however, still dependent on the insertion of and position of the vehicle key; this is a very different field and problem compared to the present application; Suzuki is not at all concerned with any form of actuator; the locking bolt directly allows/prevents movement of the main movable part; there is no suggestion in Suzuki that it would have any use or could be modified for use in controlling the release of a lock bolt that in turn controls release of an actuator (underlined emphasis added by the Examiner).
In response to applicant's argument that Suzuki is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the solenoid locking assembly, as illustrated in Figures 4A and 4B of the instant application, function to lock/prevent axial/longitudinal movement of an axially moveable member. Ozanich already discloses a manual locking assembly that functions to lock/prevent axial/longitudinal movement of an axially moveable member. Suzuki teaches an automatic locking assembly, through the use of a solenoid, that functions to lock/prevent axial/longitudinal movement of an axially moveable member. Therefore, Suzuki is reasonably pertinent to the particular problem with which applicant was concerned (locking axial movement of an axially moveable member) and is reasonably pertinent to improving the device of Ozanich by improving upon the manual locking mechanism by providing an automatic locking mechanism. Therefore, Suzuki is considered analogous art and thus Applicant’s arguments are not persuasive.
In response to applicant's argument that there is no suggestion in Suzuki that it would have any use or could be modified for use in controlling the release of a lock bolt that in turn controls release of an actuator, this argument is against Suzuki individually. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Ozanich discloses controlling the release of a lock bolt that in turn controls release of an actuator, and thus the resulting combination discloses the feature. Therefore, Applicant’s argument is not persuasive. 
Re 1, Applicant argues: the skilled person would not look to Suzuki since, for example, the operation of Suzuki is directly tied in with and dependent on the insertion and position of a key which is clearly not the case, and not at all applicable to the RAT assembly of the present invention; further, even if the skilled person where (although this is not accepted) to consider using the mechanism of Ozanich for a RAT assembly, it would not even be possible just to replace the maintenance lockout mechanism of Ozanich with the locking device of Suzuki since, as discussed already, Suzuki is a much more complex mechanism requiring a key rotatable between a stop and a drive position.
In response to Applicant’s arguments, Figures 1 and 3 of Suzuki illustrate the solenoid locking assembly being utilized with different structures. Specifically, the axially moveable member of Suzuki within Figure 1 corresponds to key (5) while within Figure 3 the axially moveable member corresponds to locking bolt (22). Therefore, Figures 1 and 3 of Suzuki demonstrate that the solenoid locking assembly is adaptable to different structures. Applicant’s argument about the requirement for the key (5) is not persuasive because Figure 3 of Suzuki demonstrates use without the key (5). Applicant’s argument that one of ordinary skill in the art lacks the technical capacity to replace the manual maintenance lockout assembly of Ozanich with the automatic solenoid locking assembly of Suzuki is unsupported by any particular evidence or technical reasoning. Therefore, Applicant’s arguments are not persuasive as one of ordinary skill in the art possesses the technical skill to substitute the automatic locking assembly of Suzuki for the manual locking assembly of Ozanich.
Re 1, Applicant argues: in the mechanism of Suzuki, the default position of the locking bolt is out of engagement with the steering shaft and operation of the locking mechanism due to the solenoid, causes the locking bolt to engage with the steering shaft; this is the opposite to the present invention, where the solenoid piston tip, in the default state, engages with the lock bolt.
In response to Applicant’s arguments, column 3, line 50 of Suzuki indicates that the spring (11) normally biases the plunger (9) towards the axially moveably member while column 3, lines 56-60 of Suzuki indicates that energization of the solenoid (10) retracts the plunger (9), which is the same configuration illustrated in Figures 4A and 4B, and Claim 1, of the instant application. Therefore, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656     

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656